                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAVID WILLIAMS,                                    )
                                                   )
               Plaintiff,                          )
                                                   )
          v.                                       )
                                                   )           No. 4:19-CV-2275 SRC
THE BOEING COMPANY,                                )
                                                   )
               Defendant.                          )

                                  MEMORANDUM AND ORDER

       This pro se employment discrimination matter is before the Court on review of the file.

Plaintiff filed his complaint on July 29, 2019. Although plaintiff submitted a partial motion to

proceed in forma pauperis in conjunction with his complaint, he is required to submit a fully

completed copy of the motion in order to proceed as a pauper. As such, plaintiff will be required to

submit a newly prepared motion to proceed in forma pauperis within (21) twenty-one days of the

date of this Order or pay the full filing fee of $400 within that time.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to send plaintiff an application to

proceed in district court without prepaying fees or costs.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or submit

an application to proceed in district court without prepaying fees or costs within twenty-one (21)

days of the date of this Order.
       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

may dismiss this action without prejudice.

       Dated this 8th day of August, 2019.




                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                             2
